AO 245B {Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                           FILEllage of!              1



                                    UNITED STATES DISTRICT COl RT                                                MAR 0 4 2019
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                      CLERK. U.S. OISTRICT COURT
                                                                                                    SOUTHERl'I DISTR1CT OF CALIFORNIA
                     United States of America                                JUDGMENT I             ~     CRIMINAL CASE DEPUTY
                                v.                                           (For Offenses Committet. Un or After November 1, 1987)   fv1 ~'\(;-,

                      Andrea Garcia-Morales                                  Case Number: 3:19-mj-21040

                                                                            Jeremy D Warren
                                                                            Defendant's Attorney


REGISTRATION NO. 92272408
THE DEFENDANT:
 ISi pleaded guilty to count(s) 1 of Complaint
                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                            Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1

 D The defendant has been found not guilty on count( s)                  ~~~~~~~~~~~~~~~~~~~




 D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               D TIME SERVED                             ~_/t;}
                                                                              _ _ _ _ days
 ISi Assessment: $10 WAIVED ISi Fine: WAIVED
 ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                                                        charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Friday, March 1, 2019
                                                                          Date of Imposition of Sentence

               /.-·----;
Received         /:.:_-~--- ·-·
             DiJSM                                                        HONORABLE LINDA LOPEZ
                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                     3:19-mj-21040
